PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'Neill et al.
Application No. 14/515,415
Filed: 15 Oct 2014
For ENHANCED TECHNIQUES FOR USING CORE BASED NODES FOR STATE TRANSFER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on June 18, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected Application Data Sheet (ADS).  

The fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on March 12, 2015 along with, inter alia, the $1700 petition fee, and was dismissed via the mailing of a decision on December 23, 2015.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 25, 2016, and was dismissed via the mailing of a decision on January 11, 2017.

A second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on February 13, 2017, and was dismissed via the mailing of a decision on March 31, 2017.

A third renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 26, 2017, and was dismissed via the mailing of a decision on May 19, 2017.

Almost four years later, a fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 28, 2021, and was dismissed via the mailing of a decision on May 19, 2021.

With this fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), both the required reference and an acceptable explanation of the extended period of delay have been received.

To date, requirements (1), (2), and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.

see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See M.P.E.P. § 211.05.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming the issue fee is received in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt








    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.